Citation Nr: 1009106	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than June 26, 2000, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mr. Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from September 1952 
to September 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board advanced this case on the docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

In December 2008, the Board issued a decision denying the 
earlier-effective-date claim, and the Veteran appealed to the 
U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In 
a July 2009 order, granting a joint motion, the Court vacated 
the Board's decision and remanded the case for further 
development and readjudication in compliance with the 
directives specified in the joint motion.

The Veteran's attorney since has submitted additional 
evidence and argument in January 2010, including supporting 
lay statements and a medical opinion from M. L. C, MD, FACP, 
a Diplomate of the American Board of Psychiatry and 
Neurology.

To comply with the Court's order, the Board is remanding this 
case to the RO.




REMAND

When previously adjudicating this case in December 2008, the 
Board found that, reasonably construed, there was an informal 
claim for a psychiatric disorder on November 25, 1970, when 
the RO received a Report of Medical Examination for 
Disability Evaluation (VA Form 21-2545) indicating in the 
narrative history, among other things, that the Veteran had 
experienced a "nervous condition" due to his tinnitus since 
he was in the military.  See 38 C.F.R. § 3.155(a).  See also 
38 C.F.R. § 3.1(p); Rodriguez v. West, 189 F.3d. 1352 (Fed. 
Cir. 1999), cert. denied, 529 U.S. 1004 (2000); Servello v. 
Derwinski, 3 Vet. App. 196, 199-200 (1992); Brannon v. West, 
12 Vet. App. 32, 34-35 (1998); and Talbert v. Brown, 7 Vet. 
App. 352, 356-7 (1995).

The Veteran was in the military from September 1952 to 
September 1955.  Since, however, he did not file either an 
informal or a formal claim for service connection for a 
psychiatric disorder within one year of his discharge 
from service - meaning by September 1956, the earliest 
possible effective date he may now receive is the date of 
receipt of his claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400(b)(2)(i) (italics added for 
emphasis).

A report of a VA examination, as here, will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability that may establish entitlement.  
38 C.F.R. § 3.157(a).  And the Court has held that raising a 
pending claim theory in connection with a challenge to the 
effective-date decision is procedurally proper.  Ingram v. 
Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been 
finally adjudicated remains pending for purposes of 
determining the effective date for that disability).



So accepting that the Veteran filed what amounted to was an 
informal claim for a psychiatric disorder on November 25, 
1970 (this is actually, instead, the date that the RO 
received the report of his VA compensation examination, which 
he had had about two weeks earlier on November 12, 1970), the 
Court-granted joint motion suggests the Board consider 
obtaining a retrospective medical evaluation and opinion to 
determine the date of onset of his PTSD.  See Chotta v. 
Peake, 22 Vet. App. 80, 85 (2008).

Further concerning this, although the Veteran's November 1970 
informal claim for a psychiatric disorder ("nervous 
condition") did not specifically mention PTSD, VA had not 
yet adopted this nomenclature, which did not occur until a 
decade later, in 1980 or thereabouts.  Moreover, in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the 
scope of a mental health disability claim includes any 
mental disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Consequently, the November 
1970 informal claim for service connection for a psychiatric 
disorder ("nervous condition") encompasses PTSD.

In determining the appropriate effective date for the 
eventual grant of service connection for PTSD, however, there 
remains for consideration whether the Veteran was entitled to 
service connection for PTSD at the time of that November 1970 
informal claim - or, instead, not until many years later 
when he received this specific diagnosis.  See again 
38 C.F.R. § 3.400(b)(2)(i).

At the time of that November 1970 informal claim, there was 
no medical or other evidence on file indicating the Veteran 
had been diagnosed with or was receiving treatment for a 
psychiatric disorder - including any sort of stress-related 
mental illness, and especially on account of his tinnitus 
(i.e., constant ringing in his ears), which, as mentioned, 
when filing that informal claim he cited as the underlying 
reason he had developed a psychiatric disorder since service 
because this constant ringing in his ears had gotten 
progressively worse, to the point he no longer could sleep at 
night causing a "nervous condition" and resulting stomach 
ulcer.  Indeed, he testified during his hearing that he did 
not receive any evaluation or treatment from private doctors 
for psychiatric-related illness until 1976 or thereabouts.  
He also said he began receiving mental health treatment at 
the local VA Medical Center (VAMC-Hines in Chicago) in 1978.  
The first documented instance of psychiatric-related 
pathology was not until 1988 when a private treatment record 
noted he was "depressed," but with no formal diagnosis 
at that time.

Apparently, thus far, attempts to obtain those evaluation and 
treatment records from the 1970s have been unsuccessful.  But 
in light of the Veteran's assertions that he began seeking 
treatment for psychiatric-related disability and complained 
of psychiatric symptomatology to VA in the 1970s, the Court 
indicated that VA needs to satisfy its duty to assist by 
ensuring that all reasonable efforts have been made to obtain 
the VA treatment records mentioned from the 1970s.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The 
Veteran's attorney, however, since has submitted a response 
from the VAMC-Hines in Chicago, dated in October 2009, 
indicating that hospital has no records concerning the 
Veteran for the dates requested - in reference to his 
purported treatment there during the 1970s.  So further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

A diagnosis of PTSD was first recorded in a July 2000 
treatment report by a VA social worker.  This was followed by 
an August 2000 VA examination report also listing a diagnosis 
of PTSD with depressive features.  As well, there was the 
needed acceptance or confirmation of the Veteran's stressor 
in service involving an incident in Korea in which two 
friends were killed in action.  So based on these findings, a 
May 2001 RO rating decision granted service connection for 
PTSD.  See 38 C.F.R. § 3.304(f), indicating service 
connection for PTSD requires:  (i) medical evidence 
diagnosing this condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.



In granting service connection for PTSD, the RO assigned an 
effective date of June 26, 2000, on the premise that was when 
the Veteran had first filed a formal claim.  But, as 
explained, the Board has since determined that an 
unadjudicated "informal" claim had been pending since 
November 1970.  Thus, resolution of this appeal is dependent 
upon the date entitlement arose.  See 38 C.F.R. § 
3.400(b)(2)(i).

Recently, in January 2010, the Veteran's attorney submitted 
an opinion from a private psychiatrist, M. L. C, MD, FACP, a 
Diplomate of the American Board of Psychiatry and Neurology, 
indicating that, based on his interview of the Veteran and 
historical review of the records, it is his expert opinion 
and no question that the Veteran has severe PTSD that has 
been completely disabling to him for an extended period of 
time, beginning immediately after his active duty service, 
and becoming profoundly disabling by 1970 [referring to when 
he filed his "informal" claim in the narrative history 
during his VA compensation examination].  In further 
discussion of the medical rationale of this opinion, this 
commenting psychiatrist pointed out that PTSD was not 
codified in the DSM during this time period, so it would have 
been impossible to have received that psychiatric diagnosis 
at the time of that initial informal claim.  However, based 
on his medical history, review of the statements describing 
his behavior upon discharge, and this commenting 
psychiatrist's personal interview, it is his opinion that the 
Veteran has been suffering from symptoms consistent with PTSD 
since his discharge, and certainly by 1970 [again, referring 
to when he filed his informal claim].

This medical opinion supports the Veteran's earlier effective 
date claim because it concludes his PTSD existed at the time 
he filed his initial, albeit informal, claim for a 
psychiatric disorder in November 1970.  Indeed, the Court has 
held that once the Veteran has a pending claim, the date on 
which evidence is submitted (like this retrospective opinion 
from this commenting psychiatrist) becomes irrelevant, if the 
medical evidence indicates the Veteran suffered from the 
claimed disorder to the required degree during the period of 
the open claim.  See McGrath, 14 Vet. App. at 35.

The Board, however, is having the Veteran reexamined for 
still additional medical comment concerning this 
determinative issue because Dr. M.C.'s statement never 
addressed the fact that the report of the Veteran's November 
1970 VA compensation examination cites progressively 
worsening ("worse and worse") ringing in his ears, i.e., 
tinnitus, as the source of his inability to sleep at night 
and resultant nervous condition - which, in turn, was 
causing stomach ulcers.  

When further discussing the nature of his then current 
complaint, the Veteran reiterated that the ringing in his 
ears was worse and that, consequently, he could not sleep at 
night and was afraid of a nervous breakdown.  His tinnitus 
associated with acoustic trauma in the military and bilateral 
high frequency hearing loss have been service-connected 
disabilities effectively since September 15, 1955, the day 
after his military service ended.  His tinnitus and hearing 
loss initially were rated as 
0-percent disabling (i.e., noncompensable) as of that date, 
but the rating for his tinnitus was increased to 10 percent 
as of April 6, 1976, which, incidentally, is the highest 
possible rating for tinnitus.  38 C.F.R. § 4.87, Code 6260 
(2009) and Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed. 
2006).  See also 38 C.F.R. § 3.310(a) and (b) (2009) and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting 
secondary service connection for additional disability like 
the nervous condition at issue if proximately due to, the 
result of, or chronically aggravated by a 
service-connected condition).

Nowhere in Dr. M.C.'s recently submitted report, however, 
does he discuss or otherwise mention or account for the 
Veteran's worsening tinnitus as the primary, and indeed only, 
cited source of his psychiatric disorder (nervousness) when 
filing his November 1970 informal claim.  Instead, Dr. M.C. 
attributes his belief the Veteran had PTSD, even in 1970, to 
various experiences directly related to combat situations 
where he had witnessed the death of others, was threatened 
with death, and had experienced potential lethal injury on 
multiple occasions.  All of the several symptoms Dr. M.C. 
indicated the Veteran had experienced during the many years 
since service were said to be residuals of that combat 
trauma, with no mention whatsoever of the progressively 
worsening tinnitus, which the Veteran himself cited as the 
sole source of his then current mental illness.  Hence, the 
precipitating factors that Dr. M.C. cited as the cause of the 
Veteran's PTSD, i.e., the stressors supporting this diagnosis 
even in 1970, differ from what the Veteran himself reported 
personally during the VA examination he had that year as the 
exclusive source of this then current mental illness.  See 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating 
the probative value of a supporting medical nexus opinion is 
not determined by whether the commenting physician reviewed 
the claims file, rather the factually accurate, fully 
articulated, sound reasoning for the conclusion expressed, 
but that the probative value of the opinion may be 
compromised if the commenting physician failed or neglected 
to discuss relevant evidence or overlooked pertinent reports 
regarding the Veteran's medical history that, if considered, 
may have changed the outcome of the opinion or provided 
reason for the commenting physician to have concluded 
differently).

Hence, as the Court indicated may be necessary as a result of 
the holding in Chotta, the Veteran should be provided another 
VA psychiatric examination for a retrospective medical 
opinion to additionally assist in determining the approximate 
date of onset of his PTSD - and especially insofar as 
whether he had this condition when examined by VA in November 
1970 (when the Board has conceded he first filed an informal 
claim for mental illness).

Accordingly, this case is REMANDED to the RO for the 
following additional development and consideration:

1.  Schedule the Veteran for a VA psychiatric 
examination for a retrospective medical 
opinion to additionally assist in determining 
the approximate date of onset of his PTSD, 
and especially insofar as the likelihood 
(very likely, as likely as not, unlikely) he 
had this condition when examined by VA for 
compensation purposes in November 1970 (when 
the Board has conceded he first filed an 
informal claim for generic mental illness).

Although PTSD did not for all intents and 
purposes exists at the time of that November 
1970 VA compensation examination because, in 
part, VA had not yet adopted this 
nomenclature in the DSM, this retrospective 
opinion is needed nonetheless with the 
benefit of hindsight because the Veteran 
since has received this necessary diagnosis, 
established his entitlement to service 
connection, and the Board has conceded that 
statements he made during that November 1970 
VA compensation examination were tantamount 
to an informal claim for generic mental 
illness.

To facilitate making this important 
determination, in retrospect, of whether the 
Veteran had PTSD when filing that informal 
claim in November 1970, the examiner 
designated to perform this current evaluation 
must review the claims file for the pertinent 
history, including a complete copy of this 
remand, the joint motion, the recently 
submitted statement from Dr. M.C., and the 
report of medical examination for disability 
evaluation (VA Form 21-2545) dated November 
12, 1970.

2.  Then readjudicate the Veteran's claim for 
an effective date earlier than June 26, 2000, 
for the grant of service connection for PTSD 
in light of this and any other additional 
evidence.  If this claim is not granted to 
his satisfaction, send him and his attorney a 
Supplemental Statement of the Case and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



